WEBB, Judge.
 The defendant’s first assignment of error is to the overruling of his motion to dismiss the charge of assault with a deadly weapon with intent to kill inflicting serious injury. The defendant contends there was not sufficient evidence of an intent to kill to be submitted to the jury. In State v. Cauley, 244 N.C. 701, 94 S.E. 2d 915 (1956), it was held that the jury could infer from a particularly vicious assault with a belt by an adult male on a three-year-old child that the defendant intended to kill the child. The Court, quoting State v. Revels, 227 N.C. 34, 40 S.E. 2d 474 (1946), said an intent to kill “may be inferred from the nature of the assault, the manner in which it was made, the conduct of the parties, and other relevant circumstances.” We hold that under Cauley, the court in the case sub judice properly denied the defendant’s motion to dismiss the charge of assault with a deadly weapon with intent to kill inflicting serious injury.
Defendant also argues the conviction must be reversed under Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed. 2d 560 (1979). In that case the United States Supreme Court held that a federal court in reviewing a conviction in a state court would set aside the conviction if it was found that a rational trier of fact could not find the defendant guilty beyond a reasonable doubt from the evidence. We hold a rational trier of fact could find beyond a reasonable doubt the defendant guilty of assault with a deadly weapon with intent to kill resulting in serious injury in the case sub judice.
Defendant next contends it was error not to dismiss the charge of assault with intent to commit rape because there was not sufficient evidence for the jury to find the defendant intended to gratify his passion in all events whatever resistance Mrs. Platt might make. We hold that the evidence of defendant’s statement to Mrs. Platt concerning his desire to have intercourse combined with his actions in remov*301ing her clothes and beating her when she refused is evidence from which the jury could find the requisite intent. It was only necessary for the defendant to have formed the intent. He did not have to retain it throughout the assault. See State v. Hudson, 280 N.C. 74, 185 S.E. 2d 189 (1971) and State v. Norman, 14 N.C. App. 394, 188 S.E. 2d 667 (1972).
The defendant next contends that the exclusion of certain testimony was error. On cross-examination, Mrs. Platt testified as follows:
‘ ‘It is not a fact that I have been severely beaten by Mr. Platt on numerous occasions. I have been beaten by Mr. Platt. I have had him locked up on one time .... I have not been beaten many more times than that. I was not severely beaten by Mr. Platt when we lived in Delco. Mr. Platt has never been convicted ... of assaulting me.”
The defendant testified that he had seen Mrs. Platt on several occasions when she had been beaten. The defendant called a Mr. Little as a witness who testified he lived close to the Platts in 1973 or 1974. The court excluded testimony by him that “[a]bout every time I seen her she had a black eye or something — a cut lip” and on one occasion she had told him her husband had stabbed her. The defendant contends it was error to exclude this testimony. He contends this proferred testimony would have corroborated the defendant’s testimony and should have been admitted. He contends further that if it was not admitted to corroborate the defendant, it should have been admitted to impeach Mrs. Platt.
We hold it was not error to exclude the testimony of Mr. Little. It was offered to prove something that had happened several years prior to the time of the alleged incident and was collateral to the inquiry at the trial. Mrs. Platt’s own testimony corroborated the testimony of the defendant that her husband had beaten her on previous occasions. We hold that Mr. Little’s testimony was so remote that it was not error to exclude it.
The defendant’s last assignment of error is to the trial and sentencing on the two charges of assault with a deadly weapon with intent to kill inflicting serious injury and assault with intent to commit rape. Defendant contends conviction and sentences on both charges subjected the defendant to double jeopardy. The elements for *302the two crimes are not the same. Although both charges grew from the same incident, it was not error to convict the defendant for both of them. See State v. Richardson, 279 N.C. 621, 185 S.E. 2d 102 (1971).
No error.
Judges Clark and Whichard concur.